DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Action is in response to the Amendment filed June 28, 2022.
In view of the Amendment, the objection to the drawings and the rejection of claims 1-22 under 35 USC 112, as set forth in the Office Action dated 03/28/2022, are withdrawn.
Claims 1-2, 10, 15-16, and 20 are amended.
Claims 1-22 are pending.

Response to Arguments
Applicant's arguments filed June 28, 2022 have been fully considered but they are not persuasive.
In response to Applicant’s argument that Lievens does not provide a status indicator signal indicative of whether an external auditory aid is active, paragraph [0054] of Lievens that its user interface module provides controls for acoustic stimulation control. Since an acoustic hearing aid may be used with a cochlear implant (e.g., paragraphs [0005] and [0009] of Lievens), one of ordinary skill in the art would have recognized that a user would activate the button associated with acoustic stimulation control when the acoustic hearing aid is being used. Thus, Lievens teaches that its processor receives a signal indicative of whether the external auditory aid (acoustic hearing aid) is active when a user inputs an acoustic stimulation control.
In response to Applicant’s argument that the status indicator signal alleged by the Office Action does not communicate with the cochlear implant, the claims do not require the cochlear implant to communicate with the status indicator. The user interface of Lievens determines the stimulation parameters and controls the same so that the stimulation data to the recipient as output stimulation signals 42 (in Fig. 1) allow the recipient to perceive the original external acoustic sounds 40 as sound (see paragraph [0031] of Lievens).
In response to Applicant’s argument that Lievens does not disclose updating a transfer function of a signal processor to compensate for the operation of the external auditory aid device, while the features of an apparatus/system may be recited structurally or functionally, claims directed to an apparatus that do not claim that the processor does the functional feature only require the ability to perform the functional feature In re Hutchinson, 69 USPQ 138). In this case, since the term “transfer function” is not defined in the instant specification, the functional language is interpreted to update/adjust the stimulation parameters or operation associated with the acoustic stimulation when an external auditory device is activated. As the abstract, paragraphs [0029] and [0031] of Lievens recites the user interface controls the parameters for adjusting various parameters of a hearing prosthesis. Thus, when the user interface selects control A, it also adjusts the various parameters of the acoustic hearing aid, which compensates operation or provides parameters for operation of the hearing aid.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-14, 15-16, and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2018/00500198 to Mazanec et al. (hereinafter referred to as “Mazanec”) in view of US Patent Application Publication No. 2014/0275730 to Lievens et al. (hereinafter referred to as “Lievens”).
Regarding claim 1, Mazanec discloses a system comprising: a cochlear implant system (e.g., abstract: Cochlear implant systems can include …) comprising: a cochlear electrode (e.g., Fig. 1, 116); a stimulator in electrical communication with the cochlear electrode (e.g., Fig. 1, 130); an input source configured to receive a stimulus and generate an input signal representative of the received stimulus, wherein the received stimulus is representative of an external acoustic signal (e.g., paragraphs [0046]- [0047]: signal processor 120 receives input signals from middle ear sensor 110 and other sources and outputs signals to the electrical stimulator for stimulating the cochlear electrode); a signal processor in communication with the stimulator and the input source (e.g., Fig. 1, 120 and paragraph [0047]), the signal processor being programmed with a transfer function and being configured to receive one or more input signals from the input source and output a stimulation signal to the stimulator based on the received one or more input signals and the transfer function (e.g., paragraphs [0046]-[0048]: signal processor receives an input signal from the input source and generates one or more stimulation signals according to the received input signal and the signal processor transfer function, which can be updated/programmed based on the received input signal); and an implantable battery and/or communication module in communication with the signal processor and being configured to provide electrical power to the signal processor (e.g., Fig. 1 and paragraph [0062]: a power source can be coupled to an external coil 709 and configured to provide power to the implanted components via the implanted coil 708). Mazanec differs from the claimed invention in that it does not expressly disclose that the cochlear implant system is configured to: receive a status indicator signal indicative of whether an external auditory aid device is active; and update the transfer function of the signal processor to compensate for operation of the external auditory aid device if the external auditory aid device is active. However, Lievens is directed to a hearing prosthesis, such as a cochlear implant, which comprises first stimulation electronics 30 for providing acoustic stimulation to a recipient via a hearing aid and second stimulation electronics 32 for cochlear implant components for providing electrical stimulation to the recipient (e.g., paragraphs [0009] and [0029] of Lievens). Lievens further teaches that the cochlear implant system receives a status indicator indicative of whether an external auditory aid device is active (e.g., paragraph [0054]: user interface module 222 provides  controls A, B, and C depending upon the inputs to the cochlear implant: first acoustic stimulation control, first electrical stimulation control , and a second electrical stimulation control. The controls are indicated to the cochlear implant via the data interface/controller). Accordingly, Lievens teaches that it was known to configure a cochlear implant system to receive a status indicator signal indicative whether an external auditory aid device is active (by inputting control A for acoustic stimulation by acoustic hearing aid components); and updates the transfer function of the signal processor to compensate for operation of the external auditory aid device if the external auditory aid is active (by inputting control A for acoustic stimulation). Consequently, one of ordinary skill in the art would have modified the system of Mazanec to receive a status indicator signal indicative of whether an external auditory aid device is active and update the transfer function of the signal processor of Mazanec to take into account the external auditory input signals and the internal microphone input of Mazanec as Mazanec discloses that its signal processor can be configured to output a stimulation signal to the stimulator based on the received input signal and a transfer function of the signal processer (e.g., paragraphs [0009], [0062] and [0065] of Mazanec: cochlear implant can operate in conjunction with external components, such as microphones and external power supplies and coils), and because the combination would have yielded predictable results.
With respect to claim 2, Mazanec in view of Lievens teaches the system of claim 1, further comprising a memory in communication with the signal processor (e.g., paragraph [0035] of Mazanec: the output of the signal processor 120 can be passed on a lookup table or other programmed (e.g., in memory) correspondence), the memory including a first transfer function and a second transfer function, the first transfer function being different than the second transfer function (e.g., paragraphs [0038] and [0047] of Mazanec: the signal processor receives sound signals and produces an output to the electrical stimulator based on the transfer function of the signal processor, where the transfer function can be updated and thus, there is more than one transfer function); and wherein: updating the transfer function of the signal processor to compensate for the operation of the external auditory aid device if the external auditory aid device is active comprises: if the external auditory aid device is not active, operating the signal processor programmed with the first transfer function such that the stimulation signal output to the stimulator is based on the received one or more input signals and the first transfer function (e.g., paragraph [0054] of Lievens: no acoustic signal, then the first electrical stimulation control would be activate); and - 38 -Attorney Docket No. 43163.1481.1 if the external auditory aid device is active, programming the signal processor with the second transfer function such that the stimulation signal output to the stimulator is based on the received one or more input signals and the second transfer function (e.g., paragraph [0029] of Lievens: hearing aid components are present, then first stimulation electronics would be used, which would use a transfer function according to an acoustic signal as disclosed by Mazanec). One of ordinary skill in the art would have recognized the benefits of having separate electronics for different input sources of sound in view of the teachings of Lievens and would have further recognized that the transfer function of Mazanec would be different depending upon the type of sound input source (e.g., paragraph [0038] of Mazanec). Consequently, one of ordinary skill in the art would have modified Mazanec in view of Lievens so that a different transfer function is used depending upon the sound input source in view of the teachings of Lievens, and because the combination would have yielded predictable results.   
As to claim 3, Mazanec in view of Lievens teaches the system of claim 2, wherein the second transfer function is based on operating characteristics of the external auditory aid device (e.g., paragraphs [0021]-[0022], [0029], [0032], [0036], and [0043] of Lievens). One of ordinary skill in the art would have recognized the benefits of having separate electronics for different input sources of sound in view of the teachings of Lievens and would have further recognized that the transfer function of Mazanec would be different depending upon the type of sound input source (e.g., paragraphs [0062] and [0074] of Mazanec: the signal processor transfer function can be updated to meet the needs of the patient including the electrical and acoustic stimulation profiles). Consequently, one of ordinary skill in the art would have modified Mazanec in view of Lievens so that a different transfer function is used depending upon the sound input source in view of the teachings of Lievens, and because the combination would have yielded predictable results.  
As to claim 4, Mazanec in view of Lievens teaches the system of claim 2, wherein the implantable battery and/or communication module comprises the memory (e.g., paragraph [0100] of Mazanec: the controller 1214 of the implantable battery/communication module and/or the signal processor can be configured to communicate transfer functions to the signal processors, which data is stored in a look-up table or memory – see [0035] of Mazanec).  
With respect to claim 7, Mazanec in view of Lievens teaches the system of claim 1, wherein the external auditory aid device comprises an external hearing aid (e.g., paragraph [0046] of Mazanec: systems can include other sensors configured to output a sound received at or near a user’s ear, such as a microphone or other acoustic pickup located in the user’s outer ear).  
As to claim 8, Mazanec in view of Lievens teaches the system of claim 1, wherein the input source comprises a middle ear sensor (e.g., paragraph [0035] of Mazanec: the implantable cochlear system includes a middle ear sensor 110).  
With respect to claim 9, Mazanec in view of Lievens teaches the system of claim 1, wherein receiving the status indicator signal indicative of whether or not the external auditory aid device is active comprises receiving, via the implantable battery and/or communication module, a first wireless communication indicating whether the external auditory aid device is active (e.g., paragraph [0090] of Mazanec: signals communicated from the implantable battery and/or communication module include electrical power provided to operate and/or stimulate system components and/or data (e.g., processing data regarding the transfer function of the signal processor) – since the transfer function depends or is based on the input source of the signal, the battery and/or module would necessarily receive a communication indicating that the external auditory device is active).  
With respect to claim 10, Mazanec in view of Lievens teaches the system of claim 9, wherein the first wireless communication indicating whether the external auditory aid device is active further comprises information regarding the operation of the external auditory aid device, and wherein updating the transfer function of the signal processor to compensate for the operation of the external auditory aid device if the external auditory aid device is active comprises updating the transfer function based on the operation of the external auditory aid device (e.g., paragraphs [0047] of Mazanec: signal processor 120 can receive data updating the transfer function of the SP and [0090] of Mazanec: signals communicated from the implantable battery and/or communication module include electrical power provided to operate and/or stimulate system components and/or data (e.g., processing data regarding the transfer function of the signal processor) and paragraph [0047] of Mazanec – since the transfer function depends or is based on the input source of the signal, the battery and/or module would necessarily receive a communication indicating that the external auditory device is active or operational and update the transfer function accordingly).  
As to claim 11, Mazanec in view of Lievens teaches the system of claim 9, wherein the receiving, via the implantable battery and/or communication module, the first wireless communication indicating whether the external auditory aid device is active comprises receiving the first wireless communication from the external auditory aid device (e.g., paragraph [0046] of Mazanec: systems can include other sensors configured to output a sound received at or near a user’s ear, such as a microphone or other acoustic pickup located in the user’s outer ear).  
With respect to claim 12, Mazanec in view of Lievens teaches the  system of claim 9, wherein the receiving the first wireless communication comprises receiving the first wireless communication via a Bluetooth communication (e.g., paragraph [0136] and Fig. 13 of Mazanec: communication link 1360 can include communication via Bluetooth).  
As to claim 13, Mazanec in view of Lievens teaches the system of claim 9, further comprising an external control device, wherein the external control device is configured to transmit the first wireless communication to the implantable battery and/or communication module (e.g., paragraphs [0136]-[0144] and Fig. 14 of Mazanec: external programmer is connected to implantable battery and/or communication module and establishes or updates transfer function).  
With respect to claim 14, Mazanec in view of Lievens teaches the system of claim 13, wherein the external control device is at least one from a list consisting of: a computer, a phone, and a wearable device (e.g., paragraph [0144] of Mazanec: external programmer/control device can include a computer, smartphone, or tablet).  
Referring to claim 15, Mazanec discloses a method of operating an implantable cochlear implant (e.g., abstract and paragraph [0009]), comprising receiving a stimulus via an input source (e.g., abstract, and paragraphs [0035], [0046], and [0065]: middle ear sensor detects incoming sound waves and other sensors capable of receiving an input corresponding to detected sound); generating one or more input signals representative of the received stimulus (e.g., paragraph [0046]: middle ear sensors and other sensors capable of receiving an input corresponding to detected sound and outputting/generating a corresponding signal to the signal processor); and receiving the one or more input signals and outputting a stimulation signal to a stimulator based on the received one or more input signals and a transfer function associated with an implanted signal processor (e.g., paragraphs [0046]-[0048]: signal processor receives an input signal from the input source and generates one or more stimulation signals according to the received input signal and the signal processor transfer function, which can be updated/programmed based on the received input signal). Mazanec differs from the claimed invention in that it does not expressly disclose the following steps: receiving a status indicator signal indicative of whether an external auditory aid device is active; and updating the transfer function of the implanted signal processor to compensate for operation of the external auditory aid device if the external auditory aid device is active.
 However, Lievens is directed to a hearing prosthesis, such as a cochlear implant, which comprises first stimulation electronics 30 for providing acoustic stimulation to a recipient via a hearing aid and second stimulation electronics 32 for cochlear implant components for providing electrical stimulation to the recipient (e.g., paragraphs [0009] and [0029] of Lievens). Lievens further teaches that the cochlear implant system receives a status indicator indicative of whether an external auditory aid device is active (e.g., paragraph [0054]: user interface module 222 provides  controls A, B, and C depending upon the inputs to the cochlear implant: first acoustic stimulation control, first electrical stimulation control , and a second electrical stimulation control. The controls are indicated to the cochlear implant via the data interface/controller). Accordingly, Lievens teaches that it was known to configure a cochlear implant system to receive a status indicator signal indicative whether an external auditory aid device is active (by inputting control A for acoustic stimulation by acoustic hearing aid components); and updates the transfer function of the signal processor to compensate for operation of the external auditory aid device if the external auditory aid is active (by inputting control A for acoustic stimulation). Consequently, one of ordinary skill in the art would have modified the system of Mazanec to receive a status indicator signal indicative of whether an external auditory aid device is active and update the transfer function of the signal processor of Mazanec to take into account the external auditory input signals and the internal microphone input of Mazanec as Mazanec discloses that its signal processor can be configured to output a stimulation signal to the stimulator based on the received input signal and a transfer function of the signal processer (e.g., paragraphs [0009], [0062] and [0065] of Mazanec: cochlear implant can operate in conjunction with external components, such as microphones and external power supplies and coils), and because the combination would have yielded predictable results.
With respect to claim 16, Mazanec in view of Lievens teaches the method of claim 15, wherein updating the transfer function of the implanted signal processor to compensate for the operation of the external auditory aid device if the external auditory aid device is active comprises: if the external auditory aid device is not active, operating the implanted signal processor programmed with a first transfer function such that the stimulation signal output to the stimulator is based on the received one or more input signals and the first transfer function (e.g., paragraph [0054] of Lievens: no acoustic signal, then the first electrical stimulation control would be activate); and if the external auditory aid device is active, programming the implanted signal processor with a second transfer function such that the stimulation signal output to the stimulator is based on the received one or more input signals and the second transfer function, wherein the first transfer function is different than the second transfer function (e.g., paragraph [0029] of Lievens: hearing aid components are present, then first stimulation electronics would be used, which would use a transfer function according to an acoustic signal as disclosed by Mazanec). One of ordinary skill in the art would have recognized the benefits of having separate electronics for different input sources of sound in view of the teachings of Lievens and would have further recognized that the transfer function of Mazanec would be different depending upon the type of sound input source (e.g., paragraph [0038] of Mazanec). Consequently, one of ordinary skill in the art would have modified Mazanec in view of Lievens so that a different transfer function is used depending upon the sound input source in view of the teachings of Lievens, and because the combination would have yielded predictable results.
As to claim 18, Mazanec in view of Lievens teaches the method of claim 15, wherein the external auditory aid device comprises an external hearing aid (e.g., paragraph [0046] of Mazanec: systems can include other sensors configured to output a sound received at or near a user’s ear, such as a microphone or other acoustic pickup located in the user’s outer ear).  
With respect to claim 19, Mazanec in view of Lievens teaches the method of claim 15, wherein receiving the status indicator signal indicative of whether the external auditory aid device is active comprises receiving a wireless communication indicating whether the external auditory aid device is active (e.g., paragraph [0090] of Mazanec: signals communicated from the implantable battery and/or communication module include electrical power provided to operate and/or stimulate system components and/or data (e.g., processing data regarding the transfer function of the signal processor) – since the transfer function depends or is based on the input source of the signal, the battery and/or module would necessarily receive a communication indicating that the external auditory device is active).  
As to claim 20, Mazanec in view of Lievens teaches the method of claim 19, wherein the wireless communication additionally comprises information regarding the operation of the external auditory aid device, and wherein updating the transfer function of the implanted signal processor to compensate for the operation of the external auditory aid device if the external auditory aid device is active comprises updating the transfer function based on the operation of the external auditory aid device (e.g., paragraphs [0047] of Mazanec: signal processor 120 can receive data updating the transfer function of the SP and [0090] of Mazanec: signals communicated from the implantable battery and/or communication module include electrical power provided to operate and/or stimulate system components and/or data (e.g., processing data regarding the transfer function of the signal processor) and paragraph [0047] of Mazanec – since the transfer function depends or is based on the input source of the signal, the battery and/or module would necessarily receive a communication indicating that the external auditory device is active or operational and update the transfer function accordingly).  
With respect to claim 21, Mazanec in view of Lievens teaches the method of claim 19, wherein the external auditory aid device is configured to transmit the wireless communication to an implanted component of a fully-implantable cochlear implant system (e.g., title and paragraph [0046] of Mazanec).  
As to claim 22, Mazanec in view of Lievens teaches the method of claim 19, wherein the receiving the wireless communication indicating whether the external auditory aid device is active comprises receiving the wireless communication from an external programmer (e.g., paragraphs [0136]-[0144] and Fig. 14 of Mazanec: external programmer is connected to implantable battery and/or communication module and establishes or updates transfer function).

Allowable Subject Matter
Claims 6-5 and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M VOORHEES whose telephone number is (571)270-3846. The examiner can normally be reached Monday-Friday 8:30 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571 272 8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792